Interim Decision #2550

MATTER O F CHANG

In Deportation Proceedings
A-18473666
Decided by Board January 18, 1977
(1) Respondent conceded deportability under section 241(a)(2) of the Immigration and
Nationality Act as a nonimmigrant who remained in the United States beyond the date
authorized. The only issue on appeal is denial of voluntary departure.
(2) Respondent was convicted of a violation of 21 U.S.C. 848(b)—the unlawful use of a
communication facility to facilitate commission of the felony of conspiracy to import a
quantity of cocaine from Peru into the United States, a felony under 21 U.S.C. 963. This
was a conviction of a crime relating to the illicit traffic in narcotic drugs as described in
section 212(a)(23) of the Act
(3) Respondent was statutorily ineligible for voluntary departure under section 244(e)
because by virtue of the conviction, a finding of good moral character for the required
period was precluded by virtue of section 101(0(3) of the Act.
CHARGE:

Order: Act of 1952—Section 241(a)(2) [S U.S.C. 1251(a)(2)}—Nonimmigrant—remained
longer
«
ON BEHALF OF RESPONDENT:

ON BEHALF O F SERVICE:

Esther M. Kaufman, Esquire
2946 Upton Street
Washington, D.C. 20008

Paul C. Vincent
Appellate Trial Attorney

BY: Milhollan, Chairman; Torrington. Maniatie, and Appleman, Board Members. Board
Member Wilson dissents without opinion.

In a decision dated January 20,1976, an immigration judge found the
respondent deportable as charged, denied his application for voluntary
departure as a matter of discretion and ordered his deportation to Peru.
The respondent has appealed. The appeal will be dismissed.
The respondent, a native and citizen of Peru, has conceded deportability as a nonimmigrant student who has remained in the United States
beyond the date authorized. Thus, his deportability under section
241(a)(2) has been established by evidence which is clear, convincing,
and unequivocal. The only issue on appeal concerns the denial of his
application for voluntary departure.
90

Interim Decision #255(
Under section 244(e) of the Immigration and Nationality Act, a deportable alien may be extended the privilege of voluntary departure i
he can establish that he has been a person of good moral character for a'
least five years immediately preceding his application. Section 101(0(3
of the Act, however, bars the finding of good moral character if the aliei
has been convicted of a crime described in section 212(a)(23), within th«
five-year period.
Section 2l2(a)(23) provides:
Any alien who has been convicted of a violation of, or a conspiracy to violate, any lai
or regulation relating to the illicit possession of or traffic in narcotic drugs or marihuana
or who has been convicted of a violation of, or a conspiracy to violate, any law o
regulation governing or controlling the taxing, manufacture, production, compounding
transportation, sale, exchange, dispensing, giving away, importation, or exportation c
opium, coca leaves, heroin, marihuana, or any salt derivative or preparation of opium o
coca leaves, or isontpecaine or any addiction-forming or addiction-sustaining opiate; o
any alien who the consular officer or immigration officers know or have reason to believ
is or has been an illicit trafficker in any of the aforementioned drugs;

On June 20, 1975, the respondent was convicted in the United State
District Court for the Northern District of California of violating 2
U.S.C. 843(b)—the unlawful use of a communication facility to fadlitat
the commission of a felony, to wit, a knowing, unlawful, and intention;
conspiracy to import into the United States from Lima, Peru, a quantit
of cocaine, a Schedule I Controlled Substance in violation of 21 U.S.C
963. The immigration judge concluded that 21 U.S.C. 843(b) is not a lai
relating to the illicit traffic in narcotic drugs as it prohibits the use of
communication facility to facilitate the commission ofany felony offens
against the laws of the United States. That conclusion is incorrect.
In 1970, the Congress enacted the Comprehensive Drug Abuse Pre
vention and Control Act, Pub. L. 91-513, Title II, § 101, 84 Stat. 124
(1970). As part of that legislation, the Congress declared in sectio
843(b) of Title 21 that:
It shall be unfcwftri for any person knowingly or intentionally to use any eommunicatic
facility in committing or in causing or facilitating the commission of any act or aa
constituting a felony under any provision of this subchapter or subchapter I l o f t h
chapter. Each separate use of a communication facility shall be a separate offense undi
this subsection. For purposes of this subsection, the term "communication facilit;
means any and all public and private instrumentalities used or useful in the transmissM
of writing, signs, signals, pictures, or sounds of all kinds and includes mail, telephon
wire, radio, and all other means of communication. (Emphasis added.)

As the text indicates, violations of sections 843(b) occur only when
communication facility is used to facilitate the commission of one of tr
felonies enumerated in subsections I or II of the Comprehensive Dru
Abuse Prevention and Control Act. In the respondent's case, a teli
phone was used to further the commission of a conspiracy to impo,
91

Interim Decision #2550
cocaine-a felony under section 963, subchapter II of the Comprehensive
Drug Abuse Prevention and Control Act.'
Hence, we find that the respondent's conviction was of a violation of a
law relating to the illicit traffic in narcotic drugs. As a result, he is
statutorily ineligible for voluntary departure by virtue of section
101(f)(3) of the Immigration and Nationality Act.
ORDER: The appeal is dismissed.

1
21 U.S.C. 963 provides:
Any person who attempts or conspires to commit any offense defined in this subchapter is
punishable by imprisonment or fine or both which may not exceed the maximum punishment prescribed for the offense, the commission of which was the object of the attempt or
conspiracy.

92

